                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    ROBERT A. MARTINELLI,                               Case No. 19-cv-05461-JD
                                                       Petitioner,
                                   6
                                                                                            ORDER FOR RESPONDENT TO
                                                v.                                          SHOW CAUSE
                                   7

                                   8    ROBERT NEUSCHMID,                                   Re: Dkt. Nos. 2, 4
                                                       Respondent.
                                   9

                                  10

                                  11          Robert Martinelli, a state prisoner, filed a pro se petition for a writ of habeas corpus

                                  12   pursuant to 28 U.S.C. § 2254. He also applied for leave to proceed in forma pauperis. Petitioner
Northern District of California
 United States District Court




                                  13   was convicted in Contra Costa County, which is in this district, so venue is proper here. See 28

                                  14   U.S.C. § 2241(d).

                                  15                                            BACKGROUND

                                  16          Petitioner was found guilty after a jury trial of residential burglary and attempted

                                  17   carjacking. People v. Martinelli, No. A151339, 2018 WL 330130, at *1 (Cal. Ct. App. Jan. 9,

                                  18   2018). The jury also found that petitioner suffered two prior strike convictions. Id. Petitioner

                                  19   was sentenced to a prison term of 25 years to life. Id. The California Court of Appeal affirmed

                                  20   the conviction and denied the claims raised in this federal petition. Id. The California Supreme

                                  21   Court denied review of these claims. Petition at 3, 34.

                                  22                                              DISCUSSION

                                  23
                                              STANDARD OF REVIEW
                                  24
                                              This Court may entertain a petition for writ of habeas corpus “in behalf of a person in
                                  25
                                       custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                  26
                                       violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.
                                  27
                                       Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                  28
                                   1   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of

                                   2   habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court

                                   3   must “specify all the grounds for relief available to the petitioner ... [and] state the facts supporting

                                   4   each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’

                                   5   pleading is not sufficient, for the petition is expected to state facts that point to a ‘real possibility

                                   6   of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d

                                   7   688, 689 (1st Cir. 1970)).

                                   8
                                               LEGAL CLAIMS
                                   9
                                               As grounds for federal habeas relief, petitioner asserts that: (1) the trial court erred when it
                                  10
                                       denied petitioner’s motion for substitute counsel; (2) the trial court erred in denying petitioner’s
                                  11
                                       motion to represent himself; and (3) the trial court violated petitioner’s right to a fair trial when it
                                  12
Northern District of California




                                       ordered his physical restraint in the courtroom. Liberally construed, these claims are sufficient to
 United States District Court




                                  13
                                       require a response. 1
                                  14
                                               Petitioner has also requested the appointment of counsel. The Sixth Amendment right to
                                  15
                                       counsel does not apply in habeas corpus actions. Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th
                                  16
                                       Cir. 1986). But 18 U.S.C. § 3006A(a)(2)(B) authorizes a district court to appoint counsel to
                                  17
                                       represent a habeas petitioner whenever “the court determines that the interests of justice so
                                  18
                                       require.” Petitioner has presented his claims adequately and the issues are not complex. The
                                  19
                                       Court finds that the interests of justice do warrant the appointment of counsel at this time.
                                  20
                                                                                   CONCLUSION
                                  21
                                               1.      The motion to proceed in forma pauperis (Docket No. 2) is GRANTED. The
                                  22
                                       motion to appoint counsel (Docket No. 4) is DENIED without prejudice.
                                  23
                                               2.      The clerk shall serve by regular mail a copy of this order and the petition and all
                                  24
                                       attachments thereto on respondent and respondent’s attorney, the Attorney General of the State of
                                  25
                                       California. The clerk also shall serve a copy of this order on petitioner.
                                  26
                                  27
                                       1
                                  28    The Court notes that petitioner previously filed a habeas petition in this Court that was dismissed
                                       as unexhausted. It appears that the claims in this petition have been properly exhausted.
                                                                                         2
                                   1          3.      Respondent shall file with the Court and serve on petitioner, within fifty-six (56)

                                   2   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                   3   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                   4   Respondent shall file with the answer and serve on petitioner a copy of all portions of the state

                                   5   trial record that have been transcribed previously and that are relevant to a determination of the

                                   6   issues presented by the petition.

                                   7          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   8   Court and serving it on respondent within twenty-eight (28) days of his receipt of the answer.

                                   9          4.      Respondent may file a motion to dismiss on procedural grounds in lieu of an

                                  10   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                  11   2254 Cases. If respondent files such a motion, it is due fifty-six (56) days from the date this order

                                  12   is entered. If a motion is filed, petitioner shall file with the Court and serve on respondent an
Northern District of California
 United States District Court




                                  13   opposition or statement of non-opposition within twenty-eight (28) days of receipt of the motion,

                                  14   and respondent shall file with the Court and serve on petitioner a reply within fourteen (14) days

                                  15   of receipt of any opposition.

                                  16          5.      Petitioner is reminded that all communications with the Court must be served on

                                  17   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must keep

                                  18   the Court informed of any change of address and must comply with the Court’s orders in a timely

                                  19   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  20   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                  21   1997) (Rule 41(b) applicable in habeas cases).

                                  22          IT IS SO ORDERED.

                                  23   Dated: September 6, 2019

                                  24

                                  25
                                                                                                     JAMES DONATO
                                  26                                                                 United States District Judge
                                  27

                                  28
                                                                                         3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ROBERT A. MARTINELLI,
                                   4                                                          Case No. 19-cv-05461-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        ROBERT NEUSCHMID,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on September 6, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Robert A. Martinelli ID: BC-9943
                                       2100 Peabody Rd.
                                  18   P.O. Box 4000
                                       Vacaville, CA 95696
                                  19

                                  20

                                  21   Dated: September 6, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          4
